             Case 1:20-cv-03095 Document 1 Filed 10/27/20 Page 1 of 5




                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

THE JAMES MADISON PROJECT                *
1250 Connecticut Avenue, N.W.            *
Suite 700                                *
Washington, D.C. 20036                   *
                                         *
        and                              *
                                         *
ADAM ENTOUS                              *
The New Yorker                           *
1 World Trade Center                     *
New York, N.Y. 10007                     *
                                         *
        Plaintiffs,                      *    Civil Action No. 20-3095
                                         *
        v.                               *
                                         *
DEPARTMENT OF STATE                      *
Office of the Legal Adviser              *
600 19th Street, NW                      *
Washington, D.C. 20522                   *
                                         *
        Defendant.                       *
                                         *
*       *        *     *      *      *   *    *      *      *      *               *
                                     COMPLAINT

    This is an action under the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552,

et seq., as amended, seeking the expedited processing of agency records requested by the

plaintiffs The James Madison Project and Adam Entous from the defendant Department

of State.

                                    JURISDICTION

    1. This Court has both subject matter jurisdiction over this action and personal

jurisdiction over the defendant pursuant to 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C. § 1331.

                                         VENUE

    2. Venue is appropriate under 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C. § 1391.
          Case 1:20-cv-03095 Document 1 Filed 10/27/20 Page 2 of 5




                                           PARTIES

    3. Plaintiff The James Madison Project (“JMP”) is a non-partisan organization

established in 1998 to promote government accountability and the reduction of secrecy,

as well as educating the public on issues relating to intelligence and national security.

    4. Plaintiff Adam Entous (“Entous”) is a staff writer for The New Yorker, and is a

representative of the news media.

    5. Defendant Department of State (“State”) is an agency within the meaning of

5 U.S.C. § 552(f), and is in possession and/or control of the records requested by the

plaintiffs that are the subject of this action.

                                FACTUAL BACKGROUND

    6. This FOIA lawsuit seeks expedited processing, and eventual production, of

certain non-exempt U.S. Government records. Specifically, this lawsuit seeks to bring

further transparency and accountability regarding the U.S. Government’s assessment of

attacks employed against U.S. Government personnel by foreign state actors, most

recently in the form of attacks on personnel in Cuba and China. This particular FOIA

lawsuit specifically seeks the release of a report completed for the U.S. Government by

the National Academy of Sciences, known as the “Havana Syndrome Report”.

    7. In August 2017, media outlets began reporting that U.S. Government officials

working in the U.S. Embassy in Havana, Cuba, were subjected to an “acoustic attack”

that resulted in health problems. https://www.cnn.com/2017/08/09/politics/us-cuba-

acoustic-attack-embassy/index.html (last accessed October 27, 2020). The attacks were

believed to have begun in mid-November 2016 and lasted until Spring 2017, forcing




                                                  2
         Case 1:20-cv-03095 Document 1 Filed 10/27/20 Page 3 of 5




U.S. Government officials and their family members to seek medical treatment.

https://www.cnn.com/2017/08/20/politics/havana-sonic-attacks/index.html (last accessed

October 27, 2020). President Trump has publicly stated he believes the Cuban

Government is responsible for the attacks. https://www.cnn.com/2017/10/16/politics/

trump-cuba-us-diplomats-attack/index.html (last accessed October 27, 2020). In

June 2018, reports emerged of similar health problems associated with attacks on U.S.

Government personnel in China. https://www.cnn.com/2018/06/06/politics/state-

department-medical-incident-china-cuba/index.html (last accessed October 27, 2020).

   8. There are now documented instances of U.S. Government personnel suffering

from confirmed medical problems due to what appear to be deliberate attacks by a

foreign government. https://www.miamiherald.com/news/nation-world/world/americas/

cuba/article 218599630.html (last accessed October 27, 2020); https://www.miamiherald.

com/news/nation-world/world/americas/cuba/article 217980645.html (last accessed

October 27, 2020); https://www.today.com/video/-acoustic-attack-on-diplomats-in-cuba-

is-worse-than-first-thought-1031391299693 (last accessed October 27, 2020);

see also https://globalnews.ca/news/3954218/canadians-have-withdrawn-some-

personnel-from-cuba-us-officials-tell-attack-committee/ (reflecting Canadian personnel

being withdrawn from Cuba in light of health incidents)(last accessed October 27, 2020).

   9. State convened an independent Accountability Review Board (“ARB”) in

January 2018 to review the circumstances surrounding the reported medical problems,

and a final version of that report was submitted to Congress in August 2018. https://www.

state.gov/r/pa/prs/ps/2018/08/285576.htm (last accessed October 27, 2020).




                                            3
         Case 1:20-cv-03095 Document 1 Filed 10/27/20 Page 4 of 5




   10. The Department also commissioned a study through the National Academy of

Sciences, including a team of scientists and medical doctors, to further investigate the

issue. https://thehill.com/policy/healthcare/ 428555-state-dept-asks-scientists-to-study-

mystery-acoustic-attacks-in-cuba-report (last accessed October 27, 2020). The Havana

Syndrome Report is the culmination of that study. https://www.gq.com/story/cia-

investigation-and-russian-microwave-attacks (last accessed October 23, 2020);

https://www.nytimes.com/2020/10/19/us/politics/diplomat-attacks-havana-syndrome.html

?referringSource=articleShare (last accessed October 23, 2020).

   11. To date, however, the Havana Syndrome Report has not been made public. The

American public deserves to have a complete and comprehensive explanation of the

findings contained in the Havana Syndrome Report, including those relevant to ensuring

the medical and health needs of impacted U.S. Government officials are properly met.

                                 COUNT ONE (STATE)

   12. The plaintiffs, JMP and Entous (hereinafter referred to jointly as “the

Requesters”), repeat and reallege paragraphs 6 through 11 above, inclusive.

   13. By letter dated October 23, 2020, the Requesters submitted to State a FOIA

request. The request sought expedited processing.

   14. The FOIA request specifically sought copies of records, including cross-

references, encompassing two categories: (a) the entirety of the Havana Syndrome Report

and; (b) any correspondence within State or between State and other U.S. Government

agencies outlining steps that will be taken or have already been taken to implement the

recommendations of the Havana Syndrome Report.




                                             4
          Case 1:20-cv-03095 Document 1 Filed 10/27/20 Page 5 of 5




    15. On October 27, 2020, State informed the Requesters it was denying expedited

processing. The FOIA request was designated as Request Number F-2021-00554.

    16. The Requesters have exhausted all required administrative remedies. The

Requesters are entitled to expedited processing of their FOIA request as a matter of law.

    WHEREFORE, plaintiffs The James Madison Project and Adam Entous pray that this

Court:

    (1) Order the defendant federal agency to grant the plaintiffs expedited processing for

their request;

    (2) Award reasonable costs and attorney’s fees as provided in 5 U.S.C. § 552(a)(4)(E)

and/or 28 U.S.C. § 2412(d);

    (3) Expedite this action in every way pursuant to 28 U.S.C. § 1657(a); and

    (4) Grant such other relief as the Court may deem just and proper.

Date: October 27, 2020

                                      Respectfully submitted,

                                             /s/ Bradley P. Moss
                                      __________________________
                                      Bradley P. Moss, Esq.
                                      D.C. Bar #975905
                                      Mark S. Zaid, Esq.
                                      D.C. Bar #440532
                                      Mark S. Zaid, P.C.
                                      1250 Connecticut Avenue, N.W.
                                      Suite 700
                                      Washington, D.C. 20036
                                      (202) 454-2809
                                      (202) 330-5610 fax
                                      Brad@MarkZaid.com
                                      Mark@MarkZaid.com

                                      Attorneys for Plaintiffs




                                             5
